Citation Nr: 9929869	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-18 149	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim of service connection for a low back disorder.  

2.  Whether the claim for service connection for a low back 
disorder is well-grounded.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  In a June 1946 rating decision, the RO awarded service 
connection, and assigned a 20 percent rating for arthritis of 
the lumbosacral spine.  In a June 1960 rating decision, the 
RO, among other things, proposed severing service connection 
for arthritis of the lumbosacral spine.  In a September 1960 
letter the RO informed the veteran that it proposed to sever 
service connection for arthritis of the lumbosacral spine, 
and invited him to submit evidence in support of continuing 
service connection for the disability.  The veteran did not 
reply to the RO's September 1960 letter.  In a November 1960 
rating decision, the RO severed service connection for 
arthritis of the lumbosacral spine.  The veteran did not 
timely appeal the rating decision.  (The provisions of 
38 U.S.C.A. § 1159 relating to the severance of service 
connection after January 1, 1962 were not applicable at this 
time.)  

This appeal arises from a June 1998 rating decision, in which 
the RO concluded that new and material evidence had not been 
submitted to reopen a claim of service connection for 
arthritis of the lumbosacral spine.  The veteran was accorded 
an RO hearing in September 1998 and a hearing at the RO 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in April 1999.  Transcripts of the hearings 
are included in the claims folder.  


FINDINGS OF FACT

1.  In November 1960, the RO severed service connection for 
arthritis of the lumbosacral spine, finding that the 
disability was not demonstrated by competent medical 
evidence.  

2.  Additional evidence submitted since November 1960 shows 
that the veteran has a current low back disability, to 
include arthritis, and is of such significance that it must 
be considered to fairly decide the merits of the case.

3.  The veteran's claim for service connection for a low back 
disorder is plausible.  

4.  The veteran's current low back disorder, to include 
traumatic arthritis, is related to an injury during service.  

5.  The veteran currently has bilateral defective hearing 
subsequent to experiencing acoustic trauma while engaging in 
combat during service.  

6.  The veteran has tinnitus subsequent to experiencing 
acoustic trauma while engaging in combat during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO severed service connection 
for arthritis of the lumbosacral spine in November 1960 is 
new and material; the claim of service connection for a low 
back disorder is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of service connection for a low back disorder 
is well-grounded.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The veteran's low back disorder, to include traumatic 
arthritis, was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  The veteran's bilateral defective hearing was incurred 
during wartime service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999) and 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (as in effect prior to June 10, 
1999).  

5.  The veteran's tinnitus was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999) and 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (as in effect prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record when the RO severed service connection 
for arthritis of the lumbosacral spine in November 1960 
included the report of the veteran's separation from the U.S. 
Navy.  The separation report showed that the veteran served 
as a pharmacist's mate, with units of assignment including 
the 3rd Engineer Battalion of the 3rd Marine Division, Fleet 
Marine Force.  The veteran's service in the Pacific Theater 
of Operations during World War II was indicated by his 
receipt of the Asiatic-Pacific Medal with one star.  The 
service medical records do not show any complaint, diagnosis, 
or treatment for a low back disability, defective hearing, or 
tinnitus.  

In May 1946, the veteran submitted an application for VA 
disability compensation benefits.  He indicated that he 
injured his back in 1935, prior to service, and sustained an 
additional back injury during service.  

On VA examination in June 1946, the veteran complained of 
attacks of low back pain, once or twice a year, lasting for 
one to two weeks.  The examiner reported that there was no 
spasm of back muscles, and no tenderness on moderate pressure 
over the lumbar spine, lumbosacral, or sacroiliac joints.  
The veteran could only touch to within approximately twelve 
inches of his toes.  Diagnoses included chronic and mild 
arthritis of the lumbosacral joint.  The examiner reviewed x-
ray films of the lumbosacral spine and the clinical diagnosis 
was chronic lumbosacral and sacroiliac arthritis.  

In a June 1946 rating decision, the RO awarded service 
connection and assigned a 20 percent rating for moderate 
lumbosacral joint arthritis.  

In an April 1947 reply in response to a request for data 
relative to outpatient treatment and hospitalization for 
service-connected disabilities, the veteran indicated that he 
was treated for sacroiliac arthritis on Guam in 1944.  

On VA orthopedic examination in June 1951, the veteran 
complained of pain in his lower back after standing for long 
periods of time or lifting heavy objects.  The examiner noted 
that the service medical records did not show any treatment 
for a back injury.  On clinical evaluation, the veteran's 
gait was normal and his posture was good.  There was no 
atrophy of the musculature in the back or the lower 
extremities, and all vertebral motion was within normal 
limits.  Vertebral curvatures were also normal.  The veteran 
demonstrated discomfort on extremes of all motion.  The 
impression was postural backache, possibly associated with 
congenital anomaly.  X-rays of the lumbosacral spine showed 
no evidence of arthritic change.  The intervertebral disc 
spaces, the lumbosacral angle, and the lumbar lordosis were 
within normal limits.  There was no evidence of 
spondylolisthesis and no osteal or periosteal pathologic 
process was observed.  

In a July 1951 rating decision, the RO decreased the rating 
for arthritis of the veteran's lumbosacral spine to 10 
percent.  

In a November 1959 memorandum, a VA physician reported having 
reviewed x-rays taken in November 1947, April 1949, and June 
1951, and concluded that the x-rays were negative for 
arthritis of the veteran's lumbosacral spine.  The physician 
indicated that the prior diagnosis of arthritis of the 
lumbosacral spine, upon which the then-existing award of 
service connection was predicated was incorrect in light of 
all of the medical evidence of record.  A subsequent 
memorandum, dated in November 1959, noted that x-rays taken 
of the veteran's spine in June 1946 were no longer available.  

On VA orthopedic examination in March 1960, the veteran 
complained of back pain, which extended down into his legs.  
The orthopedic surgeon who examined the veteran noted that he 
accurately described a true back syndrome.  On clinical 
evaluation, the veteran's gait and posture were normal.  The 
range of motion was limited by 10 percent in all directions.  
He stood on his toes and squatted with pain in his back.  
Straight leg raising was positive on the left, and normal on 
the right.  No muscle spasm was elicited.  There was pain on 
pressure over all the lumbar vertebrae, especially over L5 
and S1.  The diagnosis was chronic lumbar strain.  The 
examiner opined that there was no clinical evidence of 
arthritis in the veteran's back.  His history simulated a 
discogenic disease, but his reflexes and an absence of 
atrophy and weakness in the legs ruled this out.  Following 
x-ray examination of the lumbosacral spine, the assessment 
was that no significant pathologic change was demonstrated in 
bone or joint structures.  

In a June 1960 rating decision, the RO proposed severance of 
service connection for arthritis of the lumbosacral spine.  A 
September 1960 letter to the veteran from the RO explained 
that the proposed severance of service connection for 
arthritis of the lumbosacral spine would not take effect for 
60 days; during which time the veteran was invited to submit 
evidence showing why service connection should be continued.  
The veteran did not reply to the RO's letter.  In a November 
1960 rating decision, the RO severed service connection for 
arthritis of the lumbosacral spine.  The veteran was informed 
of the rating decision in a November 1960 letter, but did not 
file a timely appeal.  

Evidence submitted since November 1960 includes a January 
1973 statement from the veteran asserting that he had had 
back pain for many years and had recently undergone medical 
treatment at St. Barnabas Medical Center (St. Barnabas) by 
Dr. Saul Firtel.  He was hospitalized from November to 
December 1992, and for an additional five days in December 
1992.  

A report of medical treatment of the veteran's back, dating 
from January to March 1973, by orthopedic surgeon Philip 
Newman, M.D., was also added to the record.  Dr. Newman's 
impression in January 1973 was that the veteran was 
recovering from treatment for a herniated disc.  In February 
1973, he was still experiencing back pain, but neurological 
examination was completely normal.  In April 1973, records of 
medical treatment of the veteran at St. Barnabas included an 
impression of herniated intervertebral disc.  

In an April 1998 statement, the veteran asserted that he had 
had a severe back problem when he was discharged from service 
and his back pain had continued to the present.  He added 
that he had had to undergo disc surgery and had sciatica.  

A report of magnetic resonance imaging (MRI) of the veteran's 
lumbar spine in February 1998 included impressions of 
clumping of nerve roots consistent with arachnoiditis.  
Edward Fobben, M.D. noted that there was residual Pantopaque 
within the sacral portion  of the thecal sac and there were 
mild, old compression fractures of L1 and L2.  

In a March 1998 letter, Joseph S. Sobelman, M.D. indicated 
that the veteran had fallen in January 1998 and had 
subsequent right buttock pain, radiating to the thigh.  An 
MRI had shown degenerative disease and a compression 
fracture.  Examination findings included limitation of motion 
of the lumbar spine segment and sciatic notch tenderness on 
the right.  Following nerve conduction and electromyograph 
studies of the veteran's lower back, Dr. Sobelman's 
impression was mild lumbar paraspinal denervation on 
monopolar needle examination consistent with radiculitis.  

In June 1973, the veteran underwent a laminectomy at L4-5 and 
L5-S1, with removal of herniated discs on the right.  This 
surgery was performed at The Hospital Center at Orange, in 
Orange, New Jersey (the Hospital Center) and medical records 
from the Hospital Center were added to the claims folder in 
approximately March 1998.  Reviewing pre-surgery x-rays of 
the veteran's lumbosacral spine, Herman M. Robinson, M.D., 
reported an impression of persistent straightening of the 
lumbar lordosis with disc thinning at L4-L5, and posterior 
joint osteoarthritis from L4 through S1.  

Records of neurological evaluations of the veteran by Arthur 
Winter, M.D., dating from February and March 1998, were added 
to the claims folder.  The veteran's complaints of low back 
pain radiating into the right lower extremity were noted.  
Dr. Winter's diagnoses included sciatica and lumbar strain.  
Records of medical treatment of the veteran by Warren J. 
Bleiweiss, M.D., dating from May 1993 and April 1998, 
included diagnoses of lumbosacral strain, myofascial pain, 
status post operative lumbar laminectomy and possible 
arachnoiditis.  

At an RO hearing in September 1998, the veteran testified 
that he served as a medical corpsman during the invasion of 
Iwo Jima.  During a mortar barrage, he was thrown by the 
concussive force of a blast, with two large aid packs on his 
back.  He had experienced back pain since that time and 
underwent a laminectomy 25 years earlier.  He fell a year 
prior to the hearing and reinjured his back.  He continued to 
have sciatic nerve pain.  

In September 1998, the veteran submitted a claim of service 
connection for bilateral defective hearing and tinnitus.  On 
VA audiometric evaluation in October 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
50
55
LEFT
35
40
25
45
60

The four frequency average in the right ear was 48 decibels 
and 42 in the left ear.  Speech discrimination ability was 92 
percent in the right ear and 96 percent in the left ear.  The 
veteran gave a history of exposure to acoustic trauma in 
service when an M1 rifle was discharged over his head.  He 
had ringing in his ears a few times per month and lasted 
anywhere from a short period to up to a week.  The ringing in 
his ears did not keep him awake and did not disrupt his 
sleep, but was annoying and distracting during the day.  The 
examiner indicated that the veteran had mild sloping to 
severe mixed hearing loss in the right ear and mild to mixed 
hearing loss through 1,000 Hertz, recovering to within normal 
limits at 2,000 Hertz and sloping to moderate to moderately 
severe sensorineural hearing loss from 3,000 to 8,000 Hertz.  

On VA audiological examination in October 1998, the veteran 
complained of tinnitus and hearing difficulty.  Examination 
revealed normal auricles, ear canals, and tympanic membranes 
bilaterally.  There was no clinical evidence of active 
disease in the external, middle or inner ear.  Audiometric 
examination was noted to have revealed bilateral 
sensorineural hearing loss.  Diagnoses included tinnitus by 
history, no active ear disease, and bilateral sensorineural 
hearing loss.  

A December 1998 letter from Dr. Winter noted that the veteran 
was being treated for sciatica and lumbar strain arising out 
of a fall in January 1998.  

In an April 1999 letter, Donald H. [redacted], asserted that he 
had known the veteran for many years.  Mr. [redacted] reported 
that the veteran was a member of the 3rd Marine Division, 
which was assigned to the invasions of Guam and Iwo Jima.  
While attending front line troops as a medical corpsman on 
Iwo Jima, his back was injured when he was thrown off his 
feet by the force of an exploding shell.  Since the veteran's 
discharge at the age of 21, he and Mr. [redacted] had often been 
together.  He had never been able to sit through a dinner 
party, but was required to rise and walk around in order to 
relieve his low back pain.  To Mr. [redacted] knowledge, the 
veteran had never bowled, played tennis, or walked a golf 
course, and he could not recall when the veteran's activities 
were not limited by chronic back pain.  

At an April 1999 hearing at the RO before the undersigned 
member of the Board, the veteran testified that his hearing 
was damaged on Iwo Jima when a marine fired his rifle a foot 
or two above the veteran's head.  He had ringing in his ears 
after that episode.  He explained that a pharmacist's mate 
during his time in service was really a medical corpsman.  


Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of Service Connection
For a Low Back Disorder

As an initial matter, the Board notes that the veteran has 
asserted that he was a medical corpsman, attached to the 
Marines during the invasions of Guam and Iwo Jima.  The 
evidence confirms that he was a pharmacist's mate during 
World War II and the Board finds his contention that he 
served as a medical corpsman plausible.  The evidence shows 
that the veteran was assigned to the 3rd Engineer Battalion 
of the 3rd Marine Division, Fleet Marine Force, and he had 
service in the Pacific Theater of Operations.  Accordingly, 
the Board concludes that the veteran engaged in combat.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service connection of disease 
or injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

By rating decision of November 1960, the RO severed service 
connection for arthritis of the lumbosacral spine.  The 
veteran failed to timely appeal that decision; thus the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  To reopen the 
claim, the claimant must present or secure new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence added to the record since the November 1960 
rating decision severing service connection for arthritis of 
the lumbosacral spine includes extensive records of medical 
treatment of the veteran.  The medical evidence includes 
diagnoses of degenerative disease of the veteran's spine, 
mild lumbar paraspinal denervation, and the June 1973 x-ray 
diagnosis of posterior joint osteoarthritis from L4 through 
S1.  This evidence is neither cumulative nor duplicative, but 
bears directly and substantially upon the subject matter 
under consideration, namely whether the veteran has a low 
back disability which is related to service.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim and is, therefore, 
material.  As new and material evidence has been submitted, 
the claim of service connection for a low back disorder is 
reopened.  



Whether the Claim for Service Connection for
A Low Back Disorder is Well-Grounded

It must next be determined whether the reopened claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  The Court 
has held that, in order for a claim for service connection to 
be well-grounded, there must be competent medical evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, current diagnoses from Dr. Winter include 
sciatica and lumbar strain.  This satisfies the first element 
of Caluza.  The veteran is competent to assert that he 
sustained a back injury in service, thus fulfilling the 
second element of Caluza.  On June 1946 VA examination, 
shortly after the veteran's separation from service, a VA 
physician diagnosed arthritis of the lumbosacral spine, 
relating the disability to an injury in service and 
satisfying the nexus requirement of Caluza.  Therefore, the 
claim of service connection for a low back disorder is well-
grounded.  


Entitlement to Service Connection for a Low Back Disorder

The Board further concludes that service connection for a low 
back disorder is warranted.  The veteran clearly has a 
current low back disorder, as shown by medical diagnoses.  He 
engaged in combat and is entitled to the presumptions of 
38 U.S.C.A. § 1154(b).  He has presented satisfactory 
evidence of service incurrence of a back injury, including 
sworn testimony, and there is no clear and convincing 
evidence to the contrary.  Finally, the VA examiner in June 
1946 diagnosed arthritis of the lumbosacral spine and related 
the disability to an injury during service.  Although the 
medical evidence which was dated after 1946 and prior to 1973 
indicated that the veteran did not have arthritis of the 
lumbar spine, it did not rule out that he had residuals of a 
back injury.  As a matter of fact, on the VA examination in 
March 1960 there was a diagnosis of a lumbosacral strain.  
Accordingly, and resolving every reasonable doubt in the 
veteran's favor, the Board concludes that the claim of 
service connection for a low back disorder should be granted.  


Service Connection for Bilateral Defective Hearing
And Tinnitus

With regard to the claims of service connection for bilateral 
defective hearing and tinnitus, the record contains a current 
diagnosis of bilateral sensorineural hearing loss and 
tinnitus.  The veteran also has a recognizable bilateral 
hearing loss pursuant to the provisions of 38 C.F.R. § 3.385.  
Therefore, the first requirement of Caluza is met.  The 
veteran is competent to assert that he sustained acoustic 
trauma in service and, since he engaged in combat, 
38 U.S.C.A. § 1154(b) is for application.  The second 
requirement of Caluza is satisfied.  

With regard to the nexus requirement, the Court has held 
that, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the appellant will apply, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do so and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In September 1998, when the veteran filed his claims of 
service connection for bilateral defective hearing and 
tinnitus, a regulation then in effect specifically recognized 
acoustic trauma as an etiology for auditory impairment, 
including tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1998).  The current regulation became effective on June 
10, 1999, and makes no reference to possible etiologies of 
tinnitus.  See 38 C.F.R. § 4.87, Code 6260 (1999).  
Nevertheless, and pursuant to the Court's holding in Karnas, 
the Board finds that the veteran is entitled to have his 
claims of service connection for bilateral defective hearing 
and tinnitus considered under 38 C.F.R. § 4.87, Code 6260 
(1998), which is the version most favorable to him.  As a VA 
regulation in effect at the time the veteran filed his claim 
explicitly recognized acoustic trauma as an etiology of 
auditory impairment, to specifically include tinnitus.  There 
is no clear and convincing evidence to rebut the service 
incurrence of acoustic trauma, and the Board finds that the 
nexus requirement of Caluza is met, and the claims of service 
connection for bilateral defective hearing and tinnitus are 
well-grounded.  Additionally, and resolving every reasonable 
doubt in favor of the veteran, the Board concludes that the 
claims of service connection for bilateral defective hearing 
and tinnitus have merit and should be granted.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder and the 
claim is reopened.  

The claim of service connection for a low back disorder is 
well-grounded and to that extent, the appeal is granted.  

Service connection for a low back disorder is granted.  

Service connection for bilateral defective hearing is 
granted.  

Service connection for tinnitus is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

